JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00301-CV

                        DEANA A. POLLARD SACKS, Appellant

                                              V.

      THOMAS F. HALL AND THOMAS F. HALL, D.D.S., M.S. P.A., Appellees

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                      919405).

       This case is an appeal from the final judgment signed by the trial court on January
13, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the portion of the trial court’s
judgment that awarded attorney’s fees to appellees. Accordingly, the Court modifies the
referenced portion of the trial court’s judgment to delete the attorney’s fees awarded to
appellees.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the trial court’s
judgment as herein modified.

       The Court orders that the appellants, Deana Pollard Sacks, pay all appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered October 27, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Keyes. Justice Massengale, concurring.